PD-1551-15                                                        PD-1551-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 11/30/2015 3:50:45 PM
                                                                                 Accepted 12/1/2015 2:08:28 PM
                                                                                                 ABEL ACOSTA
                                              No.                                                        CLERK

                                          In the
                            Court of Criminal Appeals of Texas
                                        At Austin

                                   

                                    No. 14-14-00700-CR
                               In the Court of Appeals for the
                                Fourteenth District of Texas
                                        At Houston

                                   

                               GEORGE NEAL WILLIAMS
                                      Appellant
                                        v.
                                THE STATE OF TEXAS
                                      Appellee

                                   

                STATE’S MOTION FOR EXTENSION OF TIME
            FOR FILING PETITION FOR DISCRETIONARY REVIEW

                                   


TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b) and

68.2(c) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s petition for discretionary review in this cause, and, in support

thereof, presents the following:



                                                             December 1, 2015
       1. In the 338th District Court of Harris County, Texas, in cause number 1425992, in

The State of Texas v. George Neal Williams, Appellant was convicted of the felony

offense of possession of a controlled substance.

       2. On August 21, 2014, the Appellant was sentenced to one year in the state jail.

       3. A written notice of appeal was filed on August 21, 2014.

       4. The Fourteenth Court of Appeal reversed the trial court’s judgment on October

29, 2015.

       5. The State’s petition for discretionary review is due to be filed with this Court on

November 30, 2015.

       6.   The State requests an extension of time in which to file its petition for

discretionary review until December 21, 2015.

       7. No previous extensions have been requested by the State.

       8. The facts relied upon to explain the need for this extension are:

       The undersigned attorney is the Chief of the Appellate Division of the Harris
       County District Attorney’s Office, and he is assigned to the appeal in the
       appellant’s case. This week, the undersigned attorney is preparing a response
       to a double jeopardy claim in the following case:

              The State of Texas v. Robert Yetman         176th District Court

       The undersigned attorney has also been assigned the responsibility of
       preparing written and oral presentations on the new “open carry” laws to take
       effect in Texas on January 1, 2016.
       WHEREFORE, the State prays that this Court will grant an extension of time until

December 21, 2015 in which to file the State’s petition for discretionary review in this case.

                                                           Respectfully submitted,

                                                           /s/ Alan Curry

                                                           ALAN CURRY
                                                           Assistant District Attorney
                                                           Harris County, Texas
                                                           1201 Franklin, Suite 600
                                                           Houston, Texas 77002
                                                           (713) 755-5826
                                                           TBC No. 05263700
                                                           curry_alan@dao.hctx.net
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on November 30, 2015:

       Randall J. Ayers
       P.O. Box 1569
       Houston, Texas 77251-1569


                                                        /s/ Alan Curry

                                                        ALAN CURRY
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 05263700
                                                        curry_alan@dao.hctx.net

Date: November 30, 2015